Citation Nr: 0202081	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  97-04 698	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty from July 10, 1981, to 
August 7, 1981, a period of 28 days.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in July 1997 on appeal from a rating decision 
of September 1995 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
nervous condition, diagnosed as schizophrenia, chronic 
undifferentiated schizophrenia, atypical bipolar disorder, 
schizoaffective disorder, and alcohol dependence.  The 
Board's June 1997 decision upheld the RO decision, also 
finding that new and material evidence had not been submitted 
to reopen the appellant's claim for service connection for an 
acquired psychiatric disability.  The claimant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court), which issued its order on November 30, 
1998, vacating the Board's decision and remanding the case to 
the Board for further development and readjudication under 
the provisions of 38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a); 
and the Federal Circuit Court's decision in Hodge v. West,  
155 F.3d 1356 (Fed. Cir. 1998).  

The Board remanded the case to the RO in June 1999 for 
additional consideration consistent with applicable case law.  
In an April 2000 decision, the RO determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for an acquired psychiatric disability, 
but found that the preponderance of the evidence was against 
that claim.  Upon return of the claim to the Board, the Board 
made an independent determination in August 2000 that new and 
material evidence had been submitted to reopen the claim for 
service connection for an acquired psychiatric disability, 
and remanded the claim to the RO for additional development 
of the evidence, to include additional psychiatric 
examination, a medical opinion, and readjudication of the 
claim on the merits.  The actions requested on remand have 
been satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VCAA imposes certain 
duties on VA.  First, VA has a duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107).  

The record shows that the RO has obtained the veteran's 
complete service medical records, all available private 
medical records, hospital summaries, and outpatient treatment 
records identified by the claimant, and that the claimant has 
been informed by RO letters action taken and of his 
responsibility to furnish evidence to support his claim.  In 
May 1988, the RO forwarded medical record release 
authorizations (VA Forms 21-4142) executed by the claimant, 
and requested his treatment records from three private 
physicians, but received no response.  The veteran was 
informed by RO letter of September 1988 that those private 
physicians had not responded to the RO's request for his 
treatment records, and that he should obtain and submit that 
evidence in support of his claim.  In February 1994, the 
claimant submitted the names of institutions treating him for 
psychiatric problems in 1991, 1992, and 1993, and stated that 
he had been awarded Social Security Administration (SSA) 
benefits in 1986 due to his psychiatric disability.  

The record shows that the claim for service connection for an 
acquired psychiatric disability was denied on the merits in 
August 1986, and was subsequently denied in March 1988, in 
February 1994, and in June 1995 on the grounds that new and 
material evidence had not been submitted to reopen that 
claim.  On each occasion , the veteran was informed of the 
action taken and of his right to appeal those determinations.  
In an RO letter of June 1995, the claimant was informed that 
new and material evidence showing that his psychiatric 
disability was incurred or aggravated during military service 
was needed to reopen his claim.  

Following the September 1995 rating decision denying his 
claim, the claimant was notified of that action by RO letter 
of September 21, 1995, with a copy of the rating decision, 
which notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the reasons and bases for the decision, his right to 
appeal that determination and to have a personal hearing, and 
the time limit in which to do so.  Following receipt of his 
Notice of Disagreement, the claimant was provided a Statement 
of the Case on November 27, 1996, which notified him of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the pertinent law and 
regulations, the reasons and bases for the decision, his 
responsibility to submit evidence to support his claim, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claim.  The claimant perfected his claim in 
January 1997, and the Board decision of July 1997 denying his 
claim for failure to submit new and material evidence was 
subsequently vacated by the Court in its November 1998 order 
and remanded to the Board. 

The Board remanded the case to the RO in June 1999 for 
additional development of the evidence, and the claimant was 
provided a copy of that Remand order describing the 
additional actions and evidence needed.  The claimant was 
also notified by RO letter of July 15, 1999, of the 
additional evidence needed to substantiate his claim and was 
informed that the RO would assist him in obtaining that 
evidence upon execution and return of the enclosed medical 
record release authorizations.  The RO further requested the 
SSA decision awarding benefits to the claimant, as well as 
copies of all medical evidence relied upon by that agency in 
granting such benefits.  The claimant was notified by RO 
letter of December 1999 that while it was this responsibility 
to submit evidence to support his claim, the RO would request 
all medical evidence that he identified.  

The RO then determined that new and material evidence had 
been submitted to reopen the claim, but denied the claim on 
de novo review, and a Supplemental Statement of the Case was 
issued on April 5, 2000, which notified the claimant of the 
issue addressed, the additional evidence considered, the 
adjudicative action taken, the decision reached, the reasons 
and bases for the decision, his responsibility to submit 
evidence to support his claim, and VA's obligation to assist 
him by obtaining existing VA and non-VA medical and other 
evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  Following the return of the case to the Board, an 
August 2000 Board decision determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for an acquired psychiatric disability, and 
remanded the case to the RO for additional development of the 
medical evidence, including the SSA records, and a VA 
psychiatric examination and medical opinion.  The RO was 
unsuccessful in obtaining the claimant's SSA records, but 
obtained a letter from an SSA official stating that the 
veteran's SSA records were missing and could not be located.  
A VA fee-basis psychiatric examination and medical opinion 
was obtained, and is of record.  

Another Supplemental Statement of the Case was issued on 
April 5, 2000, which notified the claimant of the issue 
addressed, the additional evidence considered, the 
adjudicative action taken, the decision reached, the reasons 
and bases for the decision, his responsibility to submit 
evidence to support his claim, and VA's obligation to assist 
him by obtaining existing VA and non-VA medical and other 
evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  The veteran returned an annotated copy of that 
Supplemental Statement of the Case, noting his previous 
treatment prior to and during service.  Pursuant to the VCAA, 
an RO letter of May 3, 2001, notified the claimant of the 
specific evidence needed to make an equitable disposition of 
his appeal, including records from the three physicians 
identified in his annotations to the Supplemental Statement 
of the Case, and that VA had a duty to assist him in 
obtaining all evidence necessary to substantiate his claim.  
In an August 2001 Report of Contact, VA Form 119, the veteran 
stated that he was submitting additional medical evidence.  
However, no additional evidence was received, and in October 
2001, the RO requested and received a VA Form 646 from his 
local service organization representative.  The case was 
returned to the Board for further appellate consideration.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
RO letters sent to the appellant, and the Board remand orders 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  All available evidence identified by the 
claimant has been obtained and associated with the claims 
folder.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the determination of his claim, or asked that any 
additional evidence be obtained, other than that evidence 
that the RO has been unable to obtain through the appropriate 
development letters with medical release authorizations 
executed by the claimant.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  Further, the appellant was provided a fee-basis 
medical examination and medical opinion, and has declined a 
personal hearing at the RO or before the Board.  

In this case, the RO did not have the benefit of the explicit 
provisions of the VCAA.  However, based on the extensive 
development outlined above, there is no reasonable 
possibility that further assistance to the appellant would 
aid in substantiating the claim.  For this reason, the case 
will not be remanded for further development.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.  

2.  Clear and unmistakable medical evidence, consisting of a 
private hospital summary and treatment records dated from 
September 17, 1976, to November 5, 1976, shows that the 
claimant was treated for a diagnosed chronic undifferentiated 
schizophrenia prior to service entry, thereby rebutting the 
presumption of soundness at entry.  

3.  The veteran's preexisting psychiatric disability 
underwent no increase in severity during his brief period of 
active service.  


CONCLUSION OF LAW

A psychiatric disability, diagnosed as chronic 
undifferentiated schizophrenia, clearly and unmistakably 
preexisted service entry, thereby rebutting the presumption 
of soundness at entry; that psychiatric disability was not 
aggravated during the claimant's period of active service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1153, 5107 (West 1991 
& Supp. 2001);  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(effective November 9, 2000);  38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that his preexisting psychiatric 
disability was aggravated during active service, with a 
resulting increase in the severity of that disability, and 
that he is entitled to service connection on the basis of 
aggravation. 

I.  The Evidence

A private hospital summary and treatment records from Central 
State Hospital (Drs. Pasem, Ramesh) show that the claimant 
was involuntarily committed on September 17, 1976, with 
symptoms of paranoid ideation, hallucinations and irrational 
behavior, and a belief that others were trying to kill him.  
Mental status examination on admission revealed that he was 
vague, evasive and preoccupied, with difficulty in goal-
directed speech, looseness of associations, and a definite 
thought disorder.  Subsequent evaluation disclosed that he 
had a flat affect and a total lack of insight, experienced 
auditory hallucinations of people talking to him, and at 
times regressed to childish, immature behavior; that he 
showed poor judgment, and remained evasive, guarded and 
refused to discuss the reasons for his hospitalization, and 
was grossly psychotic, delusional and inappropriate.  It was 
noted that the claimant had previously been admitted for 
treatment at Maryview Hospital from September 4 through 
September 16, 1976, for auditory hallucinations, and assigned 
a diagnosis of acute psychotic reaction, paranoid type, prior 
to transfer to the current treating facility.  He was placed 
on medication with Thorazine, Loxitane, Artane, and Prolixin, 
with temporary improvement, but continued to have 
exacerbations manifested by violent behavior, very delusional 
ideas and hallucinations.  After 30 days' treatment, he was 
doing well and in remission, and on November 11, 1976, was 
placed on convalescent leave with follow-up and continuing 
medication with Loxitane and Artane.  The diagnosis was 
schizophrenia, chronic undifferentiated type.  He was 
followed in the psychiatric service until March 1977, with a 
continuing diagnosis of schizophrenia, chronic 
undifferentiated type.  Although continued hospitalization 
was recommended, a March 22, 1979, discharge note stated that 
the veteran was discharged from convalescent leave as 
improved, not recovered.

Private treatment records from Eastern State Hospital (Drs. 
Carroll, Pasem, Patel, Matawan) show that the claimant was 
involuntarily committed on October 3, 1978, in an incoherent 
and delusional state, and threatening suicide.  He was placed 
on Navane and Loxitane, and admitted that he had discontinued 
his anti-psychotic medications.  The diagnosis was 
schizophrenia, chronic undifferentiated type.  He improved 
with reinstitution of Loxitane and Prolixin.  At the time of 
his discharge to convalescent leave on November 3, 1978, his 
diagnosis had been changed to schizophrenia, paranoid type, 
and he was continued on Loxitane and Prolixin.  

Reports of medical history completed by the claimant on July 
6, 1981, for a recruit screening examination denied any 
history of a nervous condition, hospitalization or taking 
medication, and denied depression or any treatment for a 
mental disorder.  A medical history completed by the claimant 
in connection with his service entrance examination denied 
any history of hospitalization, treatment for a mental 
condition, frequent trouble sleeping, depression, excessive 
worry, or nervous trouble of any sort.  His service entrance 
examination disclosed no psychiatric abnormalities, and he 
entered active duty on July 10, 1981.  

Service medical records from the United States Army Training 
Center, Fort Leonard Wood, Missouri, show that on July 21, 
1981, the veteran complained of nervous problems and stated 
that he had been on Navane, but no longer had any, and was 
having trouble sleeping.  He was referred for a mental health 
consultation.  Service medical records, dated July 24, 1981, 
show that the veteran had been hospitalized from July 21 to 
24, 1981, and placed on Mellaril, and that he wanted to get 
out of the Army.  The diagnosis was schizophrenia.  An entry 
dated July 25, 1981, shows that the claimant was seen in the 
emergency room complaining of "nerves", and related that he 
had not taken his Mellaril that day.  He was oriented, no 
trouble or disorder was noted, and he was returned to his 
unit.  He was referred for a separation examination on July 
30, 1981, but declined, and it was determined that  no 
service separation examination was required.  He was 
discharged on August 7, 1981.  His DD Form 214 shows that he 
was discharged from the United States Army Training Center, 
Fort Leonard Wood, Missouri, as a marginal or nonproductive 
trainee.

A private hospital summary and treatment records from Central 
State Hospital (Dr. Ryans) show that the veteran was admitted 
to the Community Mental Health Services Clinic under Court 
order on November 4, 1983, and was treated with Navane for a 
diagnosed schizoaffective disorder.  It was noted that he had 
previous admissions at Central State Hospital and at Eastern 
State Hospital, as well as at Fort Leonard Wood in Missouri.  
He was returned to the jurisdiction of the Court on December 
8, 1983, with a diagnosis of schizoaffective disorder.  

The claimant was admitted to Central State Hospital, Norfolk 
Community Mental Health Center (Dr. Ryans), under Court order 
on December 13, 1983 and was treated with Lithium Carbonate 
for a diagnosed schizoaffective disorder.  He was returned to 
the jurisdiction of the Court on January 30, 1984, with 
continued medication and a continuing diagnosis of 
schizoaffective disorder.  

The claimant was again admitted to Central State Hospital, 
Community Mental Health Center and Psychiatric Institute (Dr. 
Ryans), under Court order on February 24, 1984, and was 
treated with Prolixin Decanoate for a diagnosed 
schizoaffective disorder.  He was returned to the 
jurisdiction of the Court on March 15, 1984, with continued 
medication and a continuing diagnosis of schizoaffective 
disorder, unspecified.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
January 1986, sought service connection for a nervous 
condition starting in July 1981.  He cited treatment for that 
disorder at Fort Leonard Wood in July 1981 and at Norfolk 
Community Mental Health Center from 1983 to the present.

A March 1986 letter from Community Mental Health Services 
(Dr. Reif) stated that the claimant had been a client of that 
facility since 1982, noted his multiple previous 
hospitalizations at Eastern State Hospital and Central State 
Hospital, and diagnosed bipolar disorder, manic, with 
psychotic features, treated with Lithium Carbonate and 
Prolixin Decanoate.  He indicated that, while the claimant 
acknowledged having emotional problems prior to entering 
military service, his symptoms became more severe during the 
month he served in Missouri because of harassment and 
discrimination by sergeants, including the onset of auditory 
hallucinations which he had never previously experienced.  He 
cited the claimant's belief that his psychiatric condition 
and continued psychotic symptoms are a result of the 
treatment he received in the Army, although the claimant 
admitted that he had never made a formal complaint of 
mistreatment.  

Private treatment records from Community Mental Health 
Services of San Francisco, dated from July 1986 to March 
1987, show that the claimant was seen during the period from 
July to September 1986 for psychotic decompensation 
complicated by alcohol addiction.  It was noted that he 
responded well to Lithium Carbonate, but had a history of 
poor medication compliance.  He had a history of treatment 
with Thorazine, Stelazine, Loxitane, Lithium Carbonate, 
Mellaril, Prolixin, and Cogentin, but took only half or none 
of his prescribed medication because it made him sleepy, 
obstructed clear thinking, and slowed his speech.  The 
diagnoses were bipolar disorder, atypical; alcohol 
dependency; and pathological intoxication.  In September 
1986, the claimant was seen for psychotic decompensation, 
frequently associated with alcohol consumption, and a history 
of poor compliance with a medication regimen.  The diagnoses 
were bipolar disorder, atypical; alcohol dependence, 
atypical; and pathological intoxication.  Records dated in 
February 1987 show that he discontinued his medication with 
subsequent decompensation, and treatment with Prolixin and 
Lithium Carbonate was restarted.  

In a December 1987 letter, the claimant asserted that he was 
treated for schizophrenia in 1976 and in1978 at Central State 
Hospital, but had subsequently graduated college; that he 
entered the Army in 1981 under a special program which would 
permit him to attend Officer Candidate School; that during 
basic training at Fort Leonard Wood, the sergeants found out 
about his status and beat him, stood on his head with their 
boots, constantly cursed at him, tied his sheets in knots, 
and made him last in line for meals, which caused him to 
"flip out" and be discharged; that following these events, 
he began having auditory hallucinations and other symptoms; 
and that his Army service substantially aggravated his 
psychiatric condition.  

Private treatment records from Central State Hospital (Drs. 
Ryans, Gwaltney) show that the claimant was admitted under 
Court order on May 4, 1994, and found to be agitated, 
paranoid, delusional, and hallucinating, with poor impulse 
control, pressured speech, and poor self care.  He was 
maintained on Haldol, Klonopin, and Cogentin during his 
hospitalization, and diagnosed with schizophrenia, chronic 
undifferentiated type, with acute exacerbation.  He was 
discharged on June 7, 1994, with a diagnosis of 
schizophrenia, chronic undifferentiated type.

An April 1999 letter from a clinician at Eastern State 
Hospital stated that the claimant had been a patient at that 
facility from February 4, 1999, to April 15, 1999, and that 
he had been charged with a misdemeanor.  

A May 1999 letter from Norfolk Community Mental Health 
Services (Dr. Reif, Mr. Lazernick) stated that the claimant 
had been a client of that facility since 1982; that his 
current diagnosis was bipolar disorder, most recent episode 
manic, severe, with psychotic features; that he was treated 
with Haldol and Cogentin for his symptoms; and that he had 
previously been hospitalized multiple times at Eastern State 
Hospital and Central State Hospital.  He cited the claimant's 
statement that he had been admitted to both hospitals prior 
to entering service in 1981; that he had informed the 
recruiter of that fact and was told to discontinue his 
medication (Navane) so that nothing would show on his drug 
screen; and that he was then sent to Fort Leonard Wood where, 
he asserted, the stress and his treatment there worsened his 
condition.  The claimant was further noted to have related 
that his mental status deteriorated; that he had nightmares 
of being called "stupid" and "ignorant" by his sergeants; 
that he was not allowed to go to the rifle range because he 
had spoken of suicide to his fellow trainees, who reported it 
to the sergeant; that he was hospitalized for a week at the 
Fort Leonard Wood hospital, where his treatment with Navane 
was restarted; and that he was discharged from the Army 
without completing boot camp.  

The reporting psychiatrist acknowledged that neither he nor 
others at that facility had any proof of the claimant's 
allegations, although he suggested that the claimant's 
service medical records might include documentation of his 
hospitalization during service.  However, he indicated that 
the claimant's diagnosed mental illness prior to service 
"would have been exacerbated" by the discontinuance of his 
medication at the recommendation of his recruiter, and 
further worsened by the stress inherent in any type of 
military training.  He further speculated that, had the 
recruiter better screened the claimant (who had admitted to 
him having a serious mental illness for which he was 
prescribed medication), he would not have had to go through 
that experience, which would have been stressful for even a 
healthy individual.  The corresponding physician stated that 
, while it was difficult to predict whether the claimant's 
illness would have gotten better or worsened without his boot 
camp experience, the event must have been very traumatic for 
him to still be focused on it some 18 years afterwards.  

In February 2000, the claimant submitted a copy of his police 
records showing 16 arrests for various offenses between 
September 1984 and July 1999.  

A VA fee-basis psychiatric examination of the claimant was 
conducted in February 2001, and the examining psychiatrist 
cited his review of the claimant's complete claims folder, 
including his service medical records, and recounted his 
social and employment history.  He noted the claimant's 
period of active service; that he was discharged as not fit 
for duty; that he had a history of multiple admissions to 
Eastern State Hospital and to Central State Hospital; that he 
was initially hospitalized at Maryview Hospital in 1976; and 
that had been treated at Norfolk Community Mental Heath 
Services since 19782; and that his current medications were 
Depakene, Haldol Decanoate, and Cogentin for his diagnosed 
schizophrenia and bipolar disorder with psychotic features.  
The claimant described symptoms which included paranoid 
delusions, periods of euphoria without sleep for up to three 
days, and auditory hallucinations, and the examining 
psychiatrist noted that the claimant's medical records on 
admission to Central State Hospital in 1976 reported paranoid 
ideation that people were trying to kill him, hallucinations, 
and irrational and inappropriate behavior.  Further, the 
examining psychiatrist called attention to medical reports 
showing that the claimant consistently demonstrated 
exacerbations of his symptomatology when he stops taking his 
medication, which had happened multiple times over the entire 
course of his illness.  

The examining psychiatrist noted the claimant's statements 
that during his four weeks of Army service, he had stopped 
taking his Navane on the advice of his recruiter so that it 
would not show up on his drug screen, and that he had 
subsequently experienced difficulty with organization and 
punctuality, inability to sleep, got into fights, went AWOL 
on one occasion, and was beaten up by his superiors.  
Findings on mental status examination were reported, and the 
diagnosis was schizoaffective disorder, bipolar type.  In 
response to the request that he express a medical opinion as 
to whether the claimant's psychiatric disability increased in 
severity during his period of active service in 1981, the 
examining psychiatrist stated that it was his opinion that 
the claimant's psychiatric disability and impairment worsened 
temporarily during service as a result of his discontinuation 
of his antipsychotic medication.  In response to the question 
of whether any increase in severity of the claimant's 
psychiatric disability, if found, was due to the natural 
progress of the psychiatric disorder, the psychiatric 
examiner stated that such worsening could be expected as a 
result of his discontinuance of medication, but that increase 
resolved upon reinstitution of his medication.  He further 
stated that, in looking at the totality of the claimant's 
course of illness, it appeared that the claimant had many 
episodes of recurrence of psychotic symptoms in reaction to 
the discontinuation of his antipsychotic medication, and that 
in each instance the symptoms returned to a residual, or more 
manageable level, after reinstitution of medication.  He 
stated that he interpreted those facts as meaning that the 
veteran's period of time in service did not demonstrably 
worsen the overall course of his psychiatric illness.  

In an annotation to the Supplemental Statement of the Case 
issued in March 2001, the claimant stated, inter alia, that 
he did not have hallucinations at the time of his Central 
State Hospital admission in September 1976; that he had no 
psychotic symptoms on admission to Eastern State Hospital in 
October 1978; that he was sound on service entrance 
examination, but subsequently suffered aggravation due to the 
trauma he experienced; that he remembers a major beating him 
during service; and that he went AWOL while in service; that 
he never complained of having nervous problems during active 
service; that he stopped his medication the day he entered 
service; that a page of his records contained a notation that 
he was not to be permitted to see that document; that while 
in service, he told the doctor the truth about having 
schizophrenia; that his post-service hospitalizations were 
proof of the worsening of his condition during service; that 
he had taken over 35 different medications during his 
lifetime; and that he had spoken to other doctors at the 
Norfolk Community Mental Heath Services of his mistreatment 
during active service.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including psychosis, when manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. 
§§ 1111, 1113 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(b) 
(2001).

Manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  In the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric  symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303(c) 
(2001).  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2001).  
A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b) (2001);  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).  "[T]he appellant's account of a prior 
condition is . . . an inadequate basis upon which the Board 
could have concluded that he had a condition that preexisted 
service."  Paulson v. Brown, 7 Vet. App. 466, 286 (1994). 
Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b)(3) (2001).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (2001).   
For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in  
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991);  38 C.F.R. § 3.306(b) (2001).  

(1) The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred  before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(b)(1) 
(2001).  

(2) Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 U.S.C.A. §§ 1153, 
1154 (West 1991);  38 C.F.R. §§ 3.304(d), 3.306(b)(2) (2001).  

The record shows that a psychiatric disability was not noted 
on the claimant's service entrance examination, and he is 
entitled to the presumption of soundness at entry.  However, 
the presumption of soundness at entry may be rebutted by 
clear and unmistakable evidence establishing that the 
disability existed prior to service.  In this case, the 
evidence of record includes hospital summaries from Central 
State Hospital showing that the claimant was admitted to 
Maryview Hospital from September 4 through September 16, 
1976; that he was transferred to Central State Hospital on 
September 17, 1976, with symptoms of paranoid ideation, 
hallucinations and irrational behavior, and a belief that 
others are trying to kill him; and that he was placed on 
convalescent leave on November 5, 1976, with follow-up and 
continuing medication with Loxitane and Artane.  The 
diagnosis was schizophrenia, chronic undifferentiated type.  
The medical evidence of record further shows that he was 
admitted to Eastern State Hospital on October 3, 1978, in an 
incoherent and delusional state, threatening suicide, and was 
treated with Navane and Loxitane.  Although continued 
hospitalization was recommended, he was placed on 
convalescent leave on November 11, 1978, with a diagnosis of 
schizophrenia, chronic undifferentiated type.  A March 22, 
1979, discharge note stated that the veteran was discharged 
from convalescent leave as improved, not recovered.

The above-cited medical records, prepared by the claimant's 
treating psychiatrists,  constitute clear and unmistakable 
evidence that the claimant's psychosis, diagnosed as 
schizophrenia, chronic undifferentiated type, existed prior 
to service entry, thereby rebutting the presumption of 
soundness at entry.  The Board also notes that the claimant 
acknowledged his preservice treatment for psychiatric 
disability while in service, as shown by the service medical 
records, and that a December 1987 letter from the claimant 
admits that he was treated for schizophrenia in 1976 and 
in1978 at Central State Hospital.  Based upon the cited 
medical evidence, which is confirmed by the claimant, the 
Board concludes that clear and unmistakable evidence 
establishes that the claimant had a psychosis prior to 
service entry.  The Board must now determine whether the 
evidence of record establishes that the preservice 
psychiatric disability underwent an increase in severity 
during active service.  

In determining whether a preservice disability increased in 
severity during active service, the Board must consider the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
record shows that the claimant entered service on July 10, 
1981.  His service medical records show that on July 21, 
1981, twelve days after service entry, he complained of 
nervous problems and stated that he had been on Navane, but 
no longer had any, and was having trouble sleeping.  He was 
referred for a mental health evaluation, hospitalized from 
July 21 to 24, 1981, placed on Mellaril, and diagnosed with 
schizophrenia, the same diagnosis assigned during his 
preservice hospitalizations.  Following release and return to 
his company, he was seen the following day in the emergency 
room complaining of "nerves", and related that he had not 
taken his Mellaril that day.  He was discharged on August 7, 
1981, as a marginal or nonproductive trainee.

The Board finds that the services medical records do not 
establish an increase in the severity of the claimant's 
preservice psychiatric disability during his brief period of 
active service.  Rather, those records show that on July 21, 
1981, he complained of nervous problems and having trouble 
sleeping, while on July 25, 1981, he again complained of 
"nerves" of five days duration.  Those symptoms do not 
reflect a worsening of his preservice symptomatology, which 
is shown by the medical evidence to include a flat affect, 
total lack of insight, vagueness, evasiveness, preoccupation, 
difficulty in goal-directed speech, looseness of 
associations, a definite thought disorder, regression to 
childish, immature behavior, poor judgment, behavior 
described as grossly psychotic, delusional and inappropriate, 
and episodes of violent behavior, very delusional ideas and 
hallucinations.  He was further shown during his 
hospitalization prior to service entry to be in an incoherent 
and delusional state, threatening suicide, after admitting 
that he had discontinued his anti-psychotic medications.  The 
inservice manifestations of his psychiatric disability are 
not shown be the medical evidence to be worse, or of greater 
severity, that his preservice symptomatology.  

Following service separation, the record shows that the 
claimant began a series of institutionalizations, with 
recurrence of his preservice psychotic symptoms and 
manifestations, including those manifested in his preservice 
hospitalizations.  The medical evidence does not support a 
conclusion that the veteran's inservice or postservice 
symptomatology was of greater severity, or productive of 
greater impairment, than was demonstrated prior to service 
entry.  To that same point, the Board notes that the claimant 
has asserted that he did not experience auditory 
hallucinations prior to service, and that the manifestation 
of auditory hallucinations subsequent to service evidences a 
worsening of his condition during active service.  However, 
the medical evidence of record clearly shows that the 
claimant experienced auditory hallucinations prior to his 
admission to Maryview Hospital, and while undergoing 
treatment at Central State Hospital prior to service.  

The Board has also considered the claimant's assertions that 
he informed his recruiter of his previous hospitalizations 
for schizophrenia in 1976 and in 1978, and that a recruiter 
told him to discontinue Navane in order to pass a drug 
screen.  The Court has held that the Board has the duty to 
assess the credibility and weight to be given the evidence, 
but must provide reasons and bases for rejecting critical 
evidence, expert or otherwise.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Gilbert v. Derwinski,  1 Vet. App. 49, 58 (1990).  
In this case, the evidence includes screening reports of 
medical history completed by the claimant on July 6, 1981, in 
which he denied any history of a nervous condition, 
hospitalization or taking medication, and denied depression 
or any treatment for a mental disorder.  A medical history 
completed by the claimant in connection with his service 
entrance examination denied any history of hospitalization, 
treatment for a mental condition, frequent trouble sleeping, 
depression, excessive worry, or nervous trouble of any sort.  
Based upon the claimant's willing falsification of his 
medical history in order to be accepted for service, the 
Board finds that the claimant is not a reliable historian nor 
a credible witness.  Further, there is no evidence whatever, 
other than the claimant's unsubstantiated statements, that he 
informed anyone of his preservice psychiatric disability 
prior to service entry, and the preservice and postservice 
record shows that the veteran had a disposition to be 
noncompliant with his anti-psychotic medications.  

The claimant asserts that letters from his treating 
psychiatrist, dated in March 1986 and in May 1999, constitute 
evidence that his psychiatric disability increased in 
severity during active service as a result of stress and 
mistreatment experienced in service.  However, the Board's 
review of the March 1986 letter shows that the corresponding 
psychiatrist indicated that the claimant acknowledged having 
emotional problems prior to entering military service, but 
claimed that his symptoms became more severe during the month 
he served in Missouri because of harassment and 
discrimination by sergeants, and that the claimant believed 
that his psychiatric condition and continued psychotic 
symptoms are a result of the treatment he received in the 
Army.  However, the claimant's admission that he had never 
made a formal complaint of mistreatment militates against the 
credibility of his claims of inservice mistreatment.  
Further, while the claimant has repeatedly complained of 
mistreatment by sergeants, in his annotations to the March 
2001 Supplemental Statement of the Case, he alleges for the 
first time that he remembers a Major beating him during 
service, which is not consistent with his earlier statements.  
Further, he alleges that he went AWOL while in service; that 
he never complained of having nervous problems during active 
service; and that a page of his records contained a notation 
that he was not to be permitted to see that document.  
However, his DD Form 214 does not indicate any lost time 
during active service due to AWOL, and the service medical 
records show that the claimant did, in fact, complain of 
nervous problems on July 21 and 25, 1981.  Further, the 
service medical records include no such documentation as 
described, or any notations of conditions or circumstances of 
which the claimant was unaware.  

In the May 1999 letter from the claimant's treating 
psychiatrist, that individual again cited the claimant's 
statement that he had been admitted to private psychiatric 
hospitals prior to entering service in 1981.  As noted, his 
assertions that he had informed the recruiter of that fact 
and was told to discontinue his medication (Navane) so that 
nothing would show on his drug screen is not substantiated in 
the record.  The claimant further alleged that he was not 
allowed to go to the rifle range because he had spoken of 
suicide to his fellow trainees, who reported it to the 
sergeant; that he was hospitalized for a week at the Fort 
Leonard Wood hospital, where his treatment with Navane was 
restarted; and that he was discharged from the Army without 
completing boot camp.  However, the record shows that 
following the claimant's revelation that he had been treated 
with Navane prior to service, he was hospitalized for 
evaluation from July 21, through 25, 1981, a period of four 
days; that he was restarted on Mellaril; and that he was 
discharged as unfit based upon his prior history of treatment 
with antipsychotic medications and his diagnosis of 
schizophrenia.  Those facts do not support a finding of abuse 
or mistreatment, but evidence of prompt and sympathetic 
treatment of the veteran's condition.  The refusal to allow a 
suicidal trainee access to weapons or to the firing range 
does not, in the judgment of the Board, constitute 
discrimination or suggest an undue level of stress.  

Finally, the Board finds that on the VA fee-basis psychiatric 
examination of the claimant in February 2001, the examining 
psychiatrist cited his review of the claimant's complete 
claims folders, including his service medical records, and 
noted his review of "the totality of the claimant's course 
of illness [,]" including preservice and postservice medical 
records, and cited preservice symptomatology which included 
paranoid delusions, periods of euphoria without sleep for up 
to three days, auditory hallucinations, paranoid ideation 
that people were trying to kill him, and irrational and 
inappropriate behavior, and consistently demonstrated 
exacerbations of his symptomatology when he stops taking his 
medication, which had happened multiple times over the entire 
course of his illness.  In response to the request that he 
express a medical opinion as to whether the claimant's 
psychiatric disability increased in severity during his 
period of active service in 1981, the examining psychiatrist 
stated that it was his opinion that the claimant's 
psychiatric disability and impairment worsened temporarily 
during service as a result of his discontinuation of his 
antipsychotic medication.  In response to the question of 
whether any increase in severity of the claimant's 
psychiatric disability, if found, was due to the natural 
progress of the psychiatric disorder, the psychiatric 
examiner stated that such worsening could be expected as a 
result of his discontinuance of medication; that the claimant 
had many episodes of recurrence of psychotic symptoms in 
reaction to the discontinuation of his antipsychotic 
medication; and that in each instance the symptoms returned 
to a residual, or more manageable level, after reinstitution 
of medication.  He stated that he interpreted those facts as 
meaning that the veteran's period of time in service did not 
demonstrably worsen the overall course of his psychiatric 
illness.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the claimant's preexisting 
psychosis, diagnosed as schizophrenia, chronic 
undifferentiated type, and subsequently as bipolar disorder, 
atypical bipolar disorder, bipolar disorder with psychotic 
features, and schizoaffective disorder, preexisted service 
entry, and was not aggravated by active service.  
Accordingly, the claim for service connection for an acquired 
psychiatric disability is denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.



		
	G. H.  SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

